 

10
it
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:18-cv-01835-JLR Document 20-3 Filed 11/08/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
SUZIE FARQUHAR,
Plaintiff, Case No, 2:18-cv-1835
V8. } ORDER

COMMISSIONER OF SOCIAL SECURITY,

Defendant

 

 

 

This matter having come on regularly before the undersigned by the stipulated motion

for attorney fees pursuant to the Equal Access to Justice Act, it is hereby ORDERED that:

Attorney fees of $4848.29 and expenses of $6.00 for postage, pursuant to the Equal
Access to Justice Act (EAJA), 28 U.S.C. § 2412 be awarded to Plaintiff. Subject to any offset
allowed under the Treasury Offset Program, payment of this award shall be made via check sent
to Plaintiff's attorney, J. Leanne Martinez, at this address: Douglas Drachler McKee &
Gilbrough, 1904 Third Avenue, Seattle WA 98101. Ifthe EAJA fees and expenses are not
subject to any offset, the EAJA attorney fees and expenses will be paid directly to the order of

Plaintiff's Attorney, J. Leanne Martinez.

EAJA Order No, 2:18-cv-1835 -1 J. Leanne Martinez
Douglas Drachler McKee °

& Gilbrough

1904 Third Ave., Ste, 1030

Seattle, WA 98101

(206)623-0900

 

 
 

10

11

12

13

14

15

16

1?

18

19

20

21

22

23
24
25
26
27

28

 

 

Case 2:18-cv-01835-JLR Document 20-3 Filed 11/08/19 Page 2 of 2

Mn
Dated this \\ day of Nogenree 2019.

( ews

United States [District Judge James L. Robart

EAJA Order No. 2:18-cv-1835 -2 J, Leanne Martinez
Douglas Drachler McKee

& Gilbrough

1904 Third Ave., Ste. 1030

Seattle, WA 98101

(206}623-6900

 

 
